Citation Nr: 1033238	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-29 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis. 

2.  Entitlement to service connection for bilateral hip 
arthritis. 

3.  Entitlement to a compensable initial rating for right 
shoulder arthritis.  

4.  Entitlement to a compensable initial rating for a lumbar 
spine disability for the period beginning January 1, 2005, and a 
rating in excess of 10 percent for the period beginning April 4, 
2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to December 
2004.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in St. Petersburg, Florida, (hereinafter RO).  Two additional 
claims that were timely appealed to the Board, entitlement to 
service connection for right and left carpal tunnel syndrome, 
were granted by the RO in a November 2009 rating decision.

The claim with respect to entitlement to a compensable initial 
rating for a lumbar spine disability for the period beginning 
January 1, 2005, and a rating in excess of 10 percent for the 
period beginning April 4, 2006, addressed in the REMAND portion 
of the decision below requires additional processing and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A VA examiner has linked current disability due to the 
plantar fasciitis to service.  

2.  Arthritis of the hips is not shown within one year of 
service.  

3.  There is no competent evidence indicating that the veteran 
has a current disability due to arthritis of the hips that is 
related to service.   

4.  There is a full range of motion in the right shoulder. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
plantar fasciitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009). 

2.  Bilateral hip arthritis was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

3.  The criteria for a compensable initial rating for right 
shoulder arthritis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with respect 
to the issue, it is the Board's conclusion that this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for bilateral plantar 
fasciitis.   This is so because the Board is taking action 
favorable to the Veteran with respect to this claim in the 
decision below.  As such, the decision with respect to this issue 
below poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  Because the claim for service connection for 
plantar fasciitis will be granted in this decision, the Board 
notes that it will not be necessary to direct the RO upon remand 
to obtain the records from a private podiatrist as requested by 
the Veteran's representative in his July 2010 presentation to the 
Board. 

The duty to notify was fulfilled in the instant case with respect 
to the claim for service connection for bilateral hip arthritis, 
prior to initial adjudication of this issue, by letter dated in 
January 2006.  As for the claim for an increased rating for a 
right shoulder disability, the Federal Circuit held that 38 
U.S.C. § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a claim upon 
receipt of a notice of disagreement with the rating and effective 
date assigned by a RO following an award of service connection.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In 
this regard, once the March 2005 rating decision was made 
awarding service connection, an effective date, and a rating for 
the award of service connection for right shoulder arthritis, 
5103(a) notice had served its purpose, as the claim had already 
been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).

As for the duty to assist, the service treatment reports, private 
clinical reports, and reports from VA examinations have been 
obtained.  The reports from the VA examinations contain 
sufficient information with respect to the question of the 
whether the Veteran's bilateral hip arthritis is the result of 
service and clinical findings as to the severity of the service-
connected right shoulder arthritis to equitably adjudicate the 
claims for, respectively, service connection for bilateral hip 
arthritis and entitlement to an increased rating for right 
shoulder arthritis.  As there is no indication that there are 
additional records that need to be obtained that would assist in 
the adjudication of the claims adjudicated below, the duty to 
assist has been fulfilled with respect to these claims.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection Claims

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed  by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

1.  Bilateral Plantar Fasciitis

The service treatment reports, to include the reports from the 
September 2004 separation examination and medical history 
collected at that time, do not reflect plantar fasciitis.  After 
service however, the Veteran asserted to the VA examiner who 
conducted a February 2007 VA examination that she first noted 
pain during service in 1989 while on active duty, and she 
attributed this pain to prolonged walking and standing.  The 
examiner, while noting that the condition was not shown in the 
service treatment reports, concluded as follows:  

In this case it seems to me to be 
reasonable that a US army [V]eteran of 
twenty years service, having marched, ran 
and having been on field maneuvers[,] could 
have developed a bilateral plantar 
fasciitis (and metatarsalgia), and given 
that her subsequent work after separating 
from the military has been sedentary[,] it 
is at least as likely as not that this 
condition was caused by or a result of the 
demands of her 20 year military career.

Unless the preponderance of the evidence is against the Veteran's 
claim, it cannot b denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.  Thus, as there is no competent evidence 
to contradict the opinion following the February 2007 VA 
examination set forth above, the Board will exercise its 
discretion to find that the evidence is at a minimum in relative 
equipoise, and conclude that service connection for plantar 
fasciitis may be granted.  Id.  

2.  Bilateral Hip Arthritis

A June 2004 service treatment report shows the Veteran presenting 
to a medical clinic with low back and left hip pain.  The 
examination revealed mild left sacroiliac tenderness, and the 
assessment was probable mechanical low back pain and left 
sacroileitus.  There is no other evidence of a hip disability on 
the service treatment reports, and a hip disability was not shown 
at the September 2004 separation examination or in the medical 
history collected at that time.  

After service, an April 2006 VA examination showed the Veteran 
complaining about hip pain, among other musculoskeletal pain.  No 
disability in the hips was diagnosed at that time, and the 
examiner stated that he was unable to determine whether the 
Veteran's bilateral hip pain was related to service.  After 
service, an x-ray of the hips conducted in conjunction with the 
February 2007 VA examination showed mild bilateral degenerative 
arthritis of the hips.  The physical examination of the hips was 
normal and the examiner stated that there were no significant 
occupational effects and no effects on usual daily activities due 
to arthritis of the hips.  The examiner also classified the 
arthritis as "age related."  With respect to an opinion as to 
whether the Veteran's hip arthritis is the result of service, it 
was stated as follows:   

Since the diagnosis of bilateral hip 
arthritis is not sustainable on the basis 
of objective examination[,] no further 
action is required for this condition.  

Review of the remaining evidence of record does not reveal any 
competent evidence linking arthritis of the hips to service.   

As noted above, the only reference to the hips in the service 
treatment reports is in the context of the June 2004 treatment 
that resulted in an impression of mechanical low back pain and 
left sacroileitus, but not a hip disability.  Serve connection 
has been granted for a lumbar spine disability; as such, service 
connection appears to have been granted for the symptomatology 
described at this June 2004 treatment.  The post-service evidence 
does not contain any medical opinion linking hip arthritis to 
service, and arthritis was first shown by x-ray in 2007, which 
was not within the one year presumptive period for a grant of 
service connection for arthritis.  As for the Veteran's 
assertions that her bilateral hip arthritis is related to 
service, such assertions cannot be used to establish a claim as a 
layperson is not qualified to render a medical opinion regarding 
the etiology of disorders and disabilities.  Espiritu; cf. 
Jandreau.  As such, and given the lack of any competent evidence 
of record demonstrating that there is a current disability 
associated with bilateral hip arthritis that is the result of 
service, service connection for bilateral hip arthritis cannot be 
granted.  Hickson, supra.   
 
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection for bilateral hip arthritis, the doctrine is not for 
application.  Gilbert, supra.  
 
B.  Increased Rating for Arthritis of the Right Shoulder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged 
ratings may be assigned as warranted by the facts.  

Degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
DC 5003.  

Normal forward elevation of the shoulder is from 0 to 180 
degrees, normal abduction is from 0 to 180 degrees, normal 
external rotation is from 0 to 90 degrees and normal internal 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of motion of the major arm (the Veteran is right-
handed) to shoulder level is evaluated 20 percent disabling.  
Limitation of motion of the arm midway between side and shoulder 
level is 30 percent disabling, and limitation of motion of the 
arm to 25 degrees from the side is evaluated as 40 percent 
disabling.  38 C.F.R. § 4.71a, DC 5201.  

The Veteran underwent surgery of the right shoulder during 
service, and a VA examination conducted shortly after service in 
November 2004 noted arthritis in the right shoulder with a normal 
range of motion.  The examination of the right shoulder in 
February 2007 noted no deformity, giving way, instability, 
incoordination, locking episodes, effusions, inflammation or 
flareups of joint disease but did reveal pain, stiffness, 
weakness, and decreased speed of joint motion.  Motion in the 
right shoulder was full and painless and repetitive motion did 
not result in pain or additional loss of motion.  

The above range of motion testing did not reveal any limitation 
of motion in the right shoulder, and there is otherwise no 
clinical evidence of any loss of motion in the right shoulder.  
As such, a compensable rating cannot be assigned under DC 5201.  
Review of the other potentially applicable diagnostic codes 
pertaining to the rating of shoulder disabilities codified at DCs 
5200 to 5203 does not reveal a provision under which a 
compensable rating could be assigned for the right shoulder 
disability given the clinical findings of record at any time 
subsequent to the effective date of the initial rating, January 
1, 2005.  See 38 C.F.R. § 3.400 (2009); Fenderson, supra.  

In making the above determination, the Board has also considered 
the provisions of 38 C.F.R. § 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a disability 
rating, as well as the provisions of 38 C.F.R. § 4.45 and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
clinical evidence has not shown that entitlement to increased 
compensation is warranted on the basis of loss of motion, 
weakness, excessive fatigability or lack of endurance or 
incoordination during flareups of pain after repetitive use, and 
the February 2007 VA examination report above specifically 
reflects consideration of the DeLuca criteria.  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation is not inadequate.  As indicated, a 
compensable rating is provided for certain manifestations of the 
Veteran's service-connected residuals, but those manifestations 
are not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture, as the 
service-connected residuals have not shown functional limitation 
beyond that contemplated by the noncompensable rating currently 
assigned.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for an increased 
initial rating for right shoulder arthritis, the doctrine is not 
for application.  Gilbert, supra.  
 



ORDER

Entitlement to service connection for bilateral plantar fasciitis 
is granted. 

Entitlement to service connection for bilateral hip arthritis is 
denied. 

Entitlement to a compensable initial rating for right shoulder 
arthritis is denied.   


REMAND

Evidence pertinent to the Veteran's appeal with respect to the 
level of compensation assigned for her service connected low back 
disability in the form of a private clinical report was received 
in March 2010 but has not been considered by the RO as required 
by 38 C.F.R. § 19.31.  This evidence noted that the Veteran had 
"progressive" back problems, and the Veteran's representative 
has contended that the Veteran's back disability has worsened.  
Given the assertions as to a worsening in the severity of the 
service-connected low back disability since she was last 
examined, the Board concludes that a VA examination to assess the 
current severity of the service-connected back disorder is 
necessary in this case in order to comply with the duty to assist 
provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of the prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  Accordingly, the case is REMANDED for the following 
action:

1.  After confirming the location at which 
the Veteran is receiving treatment for her 
low back disability, an effort should be 
made to obtain copies of any records of 
such treatment dated since 2008.  

2.  Next, the Veteran should be afforded a 
VA examination to determine the current 
extent of the impairment resulting from her 
service-connected back disorder.  The 
claims files should be made available to 
and reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed necessary 
for an accurate assessment should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings, to include the range of 
thoracolumbar spine motion in degrees.  The 
examiner should also determine whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected back 
disorder expressed, if feasible, in terms 
of the degree of additional range of motion 
loss or favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination; and 
express an opinion as to whether pain in 
the lumbar spine could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, if 
feasible, the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flareups.  

Additionally, the examiner should provide 
an opinion as to whether the Veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
her lumbar spine disability limits her 
ability to work, or affects her ability to 
obtain and maintain substantially gainful 
employment.  A complete rationale for all 
opinions must be provided.  

3.  The RO must notify the Veteran that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent prior 
to the examination to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  Thereafter, the appeal with respect to 
the claim for increased compensation for 
the service-connected low back disability 
must be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with this claim, 
the Veteran and her representative must be 
provided a supplemental statement of the 
case that includes a discussion of the 
private clinical reports received in March 
2010 and the reports from the examination 
requested above.  An appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


